DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 19 October 2021:
	Claims 1-2, 7-10 and 15-16 are amended.
	Claims 4-6 and 12-14 are canceled.
	Claims 1-3, 7-11 and 15-16 are pending.



Allowable Subject Matter
Claims 1-3, 7-11 and 15-16 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for authenticating a program. The program includes a first program part and a second program part. An authenticator is configured to authenticate the program and includes a module that is external to the microprocessor and configured to authenticate said first program part when the microprocessor is inactive. The authenticator further activates the microprocessor to execute the first program part and authenticate said second program part using instructions of the first program part if the module has authenticated the first program part. The microprocessor then executes the second program part if the microprocessor has authenticated said second program part. 

The closest prior art are as follows:

McCoull et al. (U.S. PGPub. 2008/0141017) discloses techniques for an electronic gaming machine (EGM) comprising a memory storing boot program code comprising first code; a central processing unit (CPU) arranged to access the memory and initiate a boot process by reading the first code from the memory; and a monitoring device having or with access to validation code and arranged to take at least one protective action if the first code does not match the validation code. However, unlike the instant invention, McCoull does not disclose “wherein said key is stored in a protected module and further comprising: permitting access to the key only in response to execution of said first program part by the activated microprocessor; and blocking access to said key in the protected module once the second program part has been authenticated.” 

Hatakeyama (U.S. PGPub. 2006/0179324) discloses techniques for verifying operating system software integrity prior to being executed by a processor, the processor including an associated local memory and capable of operative connection to a main memory such that data may be read from the main memory for use in the local memory; storing a status flag indicating whether the operating system software integrity is or is not satisfactory; and ensuring that the status flag indicates that the operating system software integrity is satisfactory before permitting the processor to continue in a course of action. However, unlike the instant invention, Hatakeyama does not disclose “wherein said key is stored in a protected module and further comprising: permitting access to the key only in response to execution of said first program part by the activated microprocessor; and blocking access to said key in the protected module once the second program part has been authenticated.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-3, 7-11 and 15-16 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433